[Cite as In re Gladwell-Caldwell, 2011-Ohio-4029.]

                                                     Court of Claims of Ohio
                                                      Victims of Crime Division
                                                                        The Ohio Judicial Center
                                                              65 South Front Street, Fourth Floor
                                                                           Columbus, OH 43215
                                                                   614.387.9860 or 1.800.824.8263
                                                                              www.cco.state.oh.us



IN RE: PAMELA J. GLADWELL-CALDWELL


PAMELA J. GLADWELL-CALDWELL

            Applicant


 Case No. V2011-60344

Commissioners:
E. Joel Wesp, Presiding
Karl C. Kerschner
Necol Russell-Washington

ORDER OF A THREE-
COMMISSIONER PANEL

          {¶1}On August 30, 2010, applicant, Pamela Gladwell-Caldwell filed a
compensation application as the result of an assault which occurred on August 3, 2010.
On December 23, 2010, the Attorney General issued a finding of fact and decision
which determined that the applicant met all the necessary jurisdictional requirements to
qualify as a victim of criminally injurious conduct and she was granted an award of
reparations in the amount of $276.75. Applicant’s claim for work loss was denied since
she did not submit sufficient documentation to prove this loss. On January 18, 2011,
applicant submitted a request for reconsideration. On March 18, 2011, the Attorney
General rendered a Final Decision granting the applicant an additional award in the
amount of $97.69, which represented mileage expenses incurred.                    Again, the
applicant’s claim for work loss was denied. On April 5, 2011, the applicant filed a
notice of appeal from the March 18, 2011 Final Decision of the Attorney General.
Hence, a hearing was held before this panel of commissioners on July 6, 2011 at 10:35
A.M.
          {¶2}Assistant Attorney General David Lockshaw appeared on behalf of the
state of Ohio. The applicant did not attend the hearing.
Case No. V2011-60344   - 2 -   ORDER
Case No. V2011-60344                        - 3 -                                    ORDER


         {¶3}The Attorney General stated that the sole issue in this case was whether
the applicant had proven, by a preponderance of the evidence, that she incurred work
loss. The Attorney General has received no supporting documentation or tax returns
which support the applicant’s claim for work loss. The Attorney General noted that the
applicant has filed two supplemental compensation applications since the Attorney
General filed his brief on June 3, 2011. Whereupon, the hearing was concluded.
         {¶4}R.C. 2743.60(G) in pertinent part states:
         "‘Work loss’ means loss of income from work that the injured person would
         have performed if the person had not been injured . . ."
         {¶5}There are two elements necessary to prove work loss. First, one must
prove work loss was sustained by showing an inability to work. Second, one must
prove the monetary amount of work loss.              Both elements must be proven by
corroborating evidence. In re Berger (1994), 91 Ohio Misc. 2d 85.
         {¶6}R.C. 2743.52 places the burden of proof on the applicant to satisfy the
panel of commissioners that the requirements for an award have been met by a
preponderance of the evidence. In re Rios (1983), 8 Ohio Misc. 2d 4.
         {¶7}Black’s Law Dictionary Sixth Edition (1990) defines burden of proof as: “the
necessity or duty of affirmatively proving a fact or facts in dispute on an issue raised
between the parties in a cause. The obligation of a party to establish by evidence a
requisite degree of belief concerning a fact in the mind of the trier of fact or the court.”
         {¶8}Black’s Law Dictionary Sixth Edition (1990) defines preponderance of the
evidence as: “evidence which is of greater weight or more convincing than the evidence
which is offered in opposition to it; that is, evidence which as a whole shows that the
fact sought to be proved is more probable than not.”
Case No. V2011-60344                      - 4 -                                  ORDER


        {¶9}From review of the case file and upon full and careful consideration given to
the Attorney General’s statement at the hearing, we find the applicant has been unable
to prove, by a preponderance of the evidence, that she incurred work loss as a result of
the criminally injurious conduct of August 3, 2010. The applicant has presented no
supporting documents to substantiate her allegation that she sustained work loss.
Accordingly, the Attorney General’s March 18, 2011 decision with respect to the issue of
work loss is affirmed.
        IT IS THEREFORE ORDERED THAT
        {¶10}1) The March 18, 2011 decision of the Attorney General is AFFIRMED;
        {¶11}2) The applicant’s claim for work loss is DENIED;
        {¶12}3) This order is entered without prejudice to the applicant’s right to file a
supplemental compensation application, within five years of this order, pursuant to R.C.
2743.68;
Case No. V2011-60344                                - 5 -                            ORDER


            {¶13}4) Costs are assumed by the court of claims victims of crime fund.




                                                      _______________________________________
                                                      E. JOEL WESP
                                                      Presiding Commissioner



                                                      _______________________________________
                                                      KARL C. KERSCHNER
                                                      Commissioner



                                                      _______________________________________
                                                      NECOL RUSSELL-WASHINGTON
                                                      Commissioner

ID #I:\VICTIMS\2011\60344\V2011-60344.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Hamilton County Prosecuting Attorney and to:


Filed 8-5-11
Jr. Vol. 2279, Pgs. 194-197
Sent to S.C. Reporter 8-15-11